Citation Nr: 1201991	
Decision Date: 01/19/12    Archive Date: 01/30/12

DOCKET NO.  09-15 468A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for a right ankle disability.

2. Entitlement to service connection for a left ankle disability.

3. Entitlement to service connection for a skin disability (claimed as pseudofolliculitis).

4. Whether new and material evidence has been received to reopen a claim of service connection for a bilateral knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1979 to July 1983 with subsequent Reserve service.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for right ankle, left ankle, and skin disabilities and declined to reopen the claim of service connection for a bilateral knee disability.  In September 2011, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  At the hearing, the Veteran sought, and was granted, a 60 day abeyance period for the submission of additional evidence.  In October 2011 he submitted additional evidence with a waiver of initial RO consideration.  [In August 2011 the Veteran executed a power of attorney (POA) in favor of a different Veterans Service Organization (that was associated with the record after the Travel Board hearing); in December 2011 he submitted a new POA reappointing Disabled American Veterans as his representative.]  

The matters of service connection for a left ankle disability and for a bilateral knee disability on de novo review are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1. A chronic right ankle disability was not manifested in service, and it is not shown that the Veteran has, or during the pendency of this claim has had, a right ankle disability.  

2. A chronic skin disability was not manifested during the Veteran's active duty service; pseudofolliculitis barbae which was noted during Reserve Active Duty for Training (ACDUTRA) service in 1987 is not shown to have been manifested in service or to have been incurred or aggravated during the ACDUTRA.   

3. An unappealed January 2007 rating decision declined to reopen a claim of service connection for a bilateral knee disability which was previously denied essentially based on a finding that any current knee disability was unrelated to service.  

4. Evidence received since the January 2007 rating decision includes a statement from the Veteran's VA orthopedic provider suggesting that the Veteran's current bilateral knee disability is related to his service; relates to the unestablished fact necessary to substantiate the claim of service connection for a bilateral knee disability; and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. Service connection for a right ankle disability is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).  

2. Service connection for a skin disability, to include pseudofolliculitis barbae,  is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

3. New and material evidence has been received and the claim of service connection for a bilateral knee disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to these claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.  Regarding the knees, inasmuch as this decision reopens the claim, there is no reason to belabor the impact of the VCAA on this matter, since any error in notice or duty to assist omission is harmless.  

Regarding service connection for right ankle and skin disabilities, the Veteran was advised of VA's duties to notify and assist in the development of his claims prior to their initial adjudication.  An October 2007 letter explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  It also informed the Veteran of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record and has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  As there is no competent evidence that the Veteran has a skin or right ankle disability or persistent or recurrent symptoms of such disabilities, the "low threshold" standard as to when an examination to secure a nexus opinion is required is not met, and development for such examinations is not necessary.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

B. Legal Criteria, Factual Background, and Analysis

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disability, there must be medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  
The term "active military, naval, or air service" includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); see also 38 C.F.R. § 3.6.  Specifically with respect to Reserve members, diseases or injuries incurred or aggravated while performing active duty for training (ACDUTRA) are eligible for service connection.  38 U.S.C.A. §§ 101(24), 106, 1131.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claims.

On December 1978 service entrance examination the Veteran's skin and lower extremities were normal on clinical evaluation.

A June 1980 STR notes that the Veteran complained of a rash on the face, chest, and back (present throughout since his entry in the Army, and for which he received no treatment).  He did not know the cause of the rash.  The examiner noted that there was no oozing or color change of rash lesions.  The planned disposition was that the Veteran was to be seen by a physician's assistant.  There is no record of follow-up.

The Veteran joined the Army Reserves on separation from active duty; his STRs do not include a separation examination report.

Postservice  (Reserve) STRs include a February 1985 quadrennial reserve examination report that notes that the Veteran's skin and lower extremities were normal on clinical evaluation.  No skin complaints were noted (and he was not on any profile).

A June 1987 medical record entry (while the Veteran was in Reserve training) notes that he complained of skin irritation with shaving (an "ongoing derm problem"), and requested a shaving profile.

A February 1989 physical profile proceedings form notes that the Veteran had a physical defect of "psychosis" [sic] barbae, and was on a permanent profile for shaving due to skin rash.  

On February 1989 quadrennial Reserve examination the Veteran's skin and lower extremities were normal on clinical evaluation.  It was noted that he had a shaving profile [for "rash: both submandibular area"].  In a Report of Medical History he endorsed having had foot trouble and skin diseases.  

At the September 2011 Travel Board Hearing the Veteran testified that when he shaved in service a rash would break out, he was prescribed cream, he had pseudofolliculitis barbae, was given a shaving profile, and that he had a different skin condition on his back.  He reported that he was not being treated for and did not have a diagnosis of a skin disability but used a salve on his face, and that his doctor told him to use over-the-counter medication.   He noted that he slipped from the back of a truck in service, injured his ankle, and had to wear a cast possibly due to torn ligaments.  He added that although his right ankle was not treated in service he developed problems with it due to compensating for his left ankle injury. 

The Veteran has testified and his STRs show that he injured his left ankle and that he suffered from a shaving rash/pseudofolliculitis barbae in service.  He contends that he has a right ankle disability that developed secondary to the left ankle injury.  

The Veteran's only recorded skin complaint on active duty, a rash on the face, chest and back that he reported was present throughout his service has not been mentioned since, either in service or postservice.  While the record does not include a service separation examination report, on quadrennial Reserve examination in 1985 the Veteran's skin was normal on clinical evaluation, no skin complaints were noted; he was not on any profile.  Consequently, service connection for a skin disorder on the basis that it became manifest in service and has persisted since is not warranted.  

In 1987, while on ACDUTRA for Army Reserve service, the Veteran was seen with a request for a shaving profile due to pseudofolliculitis barbae.  He was placed on a shaving profile (which was also documented on 1989 quadrennial Reserve examination).  The record does not show any medical evaluation or treatment for pseudofolliculitis barbae since.  Nevertheless, pseudofolliculitis barbae (a beard area skin disorder) is a disability capable of lay observation, and it may be conceded that the Veteran has observed he that he has had symptoms of such disability.  However, pseudofolliculitis barbae was not noted or diagnosed in service; the Veteran's initial request for a service shaving profile was while he was on ACDUTRA in 1987, approximately 4 years after his discharge from active service and reported it was an ongoing problem.  To the extent that he now alleges it was manifested while he was on active duty (i.e., prior to July 1983), the Board finds such assertions, which are contradicted by intervening normal skin evaluations in the record), to be self-serving and not credible.  As pseudofolliculitis  barbae was described as an ongoing problem during the ACDUTRA (i.e., pre-existing the ACDUTRA), and is not shown, or alleged, to have been incurred or increased on ACDUTRA, service connection for the pseudofolliculitis barbae is not warranted.  

As there is no evidence that the Veteran has (or during the pendency of his claim has had) a skin disability other than pseudofolliculitis barbae, he has not presented a valid claim of service connection for such disability; and service connection for such disability is not warranted.  See, e.g., Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998), cert. denied, 526 U.S. 1144 (1999).  

Furthermore, the evidence of record does not show that a right ankle disability was manifested in service or was incurred or aggravated during a period of ACDUTRA.  The Veteran's theory of entitlement as to the right ankle is essentially one of secondary service connection.  Regardless, the threshold issue that must be addressed in this matter (as with any claim seeking service connection) is whether or not there is competent evidence that the Veteran actually has the disability he seeks to have service-connected (a right ankle disability).  See Brammer, supra.   

The record does not show that the Veteran has (or at any time during the pendency of this claim has had) a right ankle disability.  He is competent to report a symptom such as ankle pain.  However, whether there is underlying pathology for such symptom is a medical question; the right ankle disability is not one capable of lay observation, e.g., fracture, strain, sprain.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (2007).  The Veteran's VA outpatient treatment records are silent for a right ankle disability or complaints, and he has not identified any private provider who treated or examined him for his right ankle.  

In summary, the medical evidence of record does not show that the Veteran has (or at any time during the appeal period has had) a right ankle disability.  Consequently, the threshold requirement necessary to substantiate a claim of service connection for such disability is not met.  See Brammer, 3 Vet. App. at 225.  

In light of the foregoing, the preponderance of the evidence is against these claims.  Therefore, the benefit-of-the-doubt doctrine does not apply; the claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

	Bilateral Knees - New and Material Evidence

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

A January 2007 rating decision declined to reopen a claim of service connection for a bilateral knee disability that had been previously denied based on a finding that the Veteran did not have a permanent or residual chronic disability related to his service.  He did not appeal that decision, and it is final.  38 U.S.C.A. § 7105.

Evidence of record at the time of the January 2007 rating decision included STRs noting complaints of bilateral knee pain and soreness and diagnoses of bilateral chondromalacia patella and traumatic chondromalacia of the right knee and a report of June 1995 VA examination noting that the Veteran injured his knees in service and had a current diagnosis of chronic knee strain with unremarkable X-rays. 

As the Veteran's claim of service connection for a bilateral knee disability was previously denied based on a finding that the Veteran did not have a permanent or residual chronic knee disability related to his service, for evidence since received to be new and material, it must relate to these unestablished facts (i.e. it must show, or tend to show, that he has a bilateral knee disability that is (or may be) related to his service).

The evidence received since the January 2007 rating decision includes VA outpatient treatment records showing a diagnosis of bilateral knee moderate osteoarthritis and a statement from the Veteran's VA orthopedic provider noting that the Veteran has been treated for chronic bilateral knee pain which dates back many years and started in service and that the Veteran had well documented complaints while in service indicating the conditions began in service.  This evidence is new (as it was not previously of record) and it is material as suggests that the Veteran's current bilateral knee disability may be related to his active service.  The new evidence pertains to the unestablished facts necessary to substantiate the claim of service connection for a bilateral knee disability; raises a reasonable possibility of substantiating the claim; and is material.  Accordingly, the claim may be reopened.  De novo review of the claim is addressed below. 


ORDER

Service connection for a skin disability is denied.

Service connection for a right ankle disability is denied.

The appeal to reopen a claim of service connection for a bilateral knee disability is granted.





REMAND

Regarding service connection for a left ankle disability and a bilateral knee disability on de novo review, while the notice provisions of the VCAA appear to be satisfied the Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claims.  See 38 C.F.R. § 3.159 (2011).   

	Left ankle disability

A May 1988 Statement of Medical Examination and Duty Status report notes that the Veteran injured his left foot in the line of duty when he fell from the back of a truck and reported pain while en-route to training.  His STRs note that he was put on crutches and treated with casting and it was noted that he had resolving torn ligaments.  He had subsequent complaints of left ankle pain and swelling in service, although a chronic disability was not diagnosed at that time.      

The Veteran's VA orthopedic provider reviewed his STRs and medical history and opined that the Veteran's pain/condition began in service (essentially relating his current left ankle pain to the documented trauma in service).  However, he did not provide a diagnosis for a left ankle disability (apart from a notation of pain) or any further explanation.  Notably, pain alone does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  However, the Board finds that the evidence of record suggests that the Veteran may have a current left ankle disability (underlying the pain complaints) related to his service (i.e. that is related to trauma during an uncertified period of Reserve training) and the "low threshold" standard as to when an examination to secure a nexus opinion is required is met.  Accordingly, development for such an examination is necessary.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).




	Bilateral knee disability

The RO arranged for a VA examination (in January 2008) to assess the Veteran's bilateral knee disability, at which time the examiner opined that the Veteran's bilateral knee disability is unrelated to his service.  When VA arranges for an examination of a veteran, it must ensure that the examination is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the January 2008 examination was inadequate as it was based on a less than complete record.  The examiner did not have the Veteran's claims file available for review, a fact which is directly noted in the report but also evident from the discussion of a "single knee injury" which is an inaccurate/incomplete history when compared to the Veteran's STRs.  More recently (in October 2011) , the Veteran's VA primary care provider reviewed the record and offered an opinion that relates the Veteran's current bilateral knee disability to his service.  That opinion does not even identify the knee disability entity in question (it cites to "pains"), and is unaccompanied by explanation of rationale.  Therefore, it also is inadequate.  Consequently, development for an adequate examination (with a nexus opinion that includes review of the entire record, and explains rationale) is necessary.   

The Veteran is advised that a governing regulation provides that when evidence (to include identifying information and releases) requested in connection with a claim for VA benefits is not submitted within as year of the request the claim is to be considered abandoned.  38 C.F.R. § 3.158(a).

While the Veteran has submitted an October 2011 VA outpatient treatment record, the last records secured by the RO are from August 2011.  Updated VA treatment records (for the disabilities at issue) are constructively of record, may contain pertinent information, and must be secured.  

Accordingly, the case is REMANDED for the following:

1. The RO should secure for the record copies of complete clinical updated (since August 2011) records of all VA treatment the Veteran has received for his knees and left ankle. 

2. The RO must arrange for service department certification of the Veteran's duty status when he injured his left ankle in 1988 (i.e., the injury 4 weeks prior to his ACDUTRA in May 1988).   

3. The RO should ask the Veteran to identify all providers of treatment he has received for his left ankle since his discharge from active duty in July 1983 and releases for records of any private treatment he received.  Of particular interest are records of the treatment he received prior to the May 1988 ACDUTRA (when the ankle was apparently immobilized following an injury).  

The RO must secure complete clinical records of all treatment identified (i.e., those not already in the claims file).  If the Veteran does not respond to the request for identifying information and releases, this claim must be processed under (and in accordance with the provisions of) 38 C.F.R. § 3.158(a).  

4. When the development sought above is completed, the RO should arrange for an orthopedic examination of the Veteran to determine the nature and likely etiology of his knee disability(ies) and left ankle disability.  The examiner must review the Veteran's claims file in conjunction with the examination.  The RO should advise the examiner of the Veteran's certified periods of active duty and ACDUTRA or INACDUTRA  Following examination of the Veteran, and review of his pertinent medical history the examiner should provide an opinion that responds to the following: 

a.  Identify (by medical diagnosis) each knee and left ankle disability found.  If a chronic left ankle disability is not diagnosed the examiner should cite to supporting clinical data, and explain/account for the Veteran's complaints of left ankle pain and history of injuries in service.  

b. As to each diagnosed knee and/or left ankle disability entity, indicate whether it is at least as likely as not (a 50% or greater probability) that such is related to the Veteran's active duty service (to include complaints noted therein)?  

As to each diagnosed left ankle disability, please opine further whether such at least as likely as not (a 50% or greater probability) was incurred or aggravated during a certified period of ACDUTRA/INACDUTRA.  Please identify the medical evidence that supports the opinion.

The examiner must explain a rationale for all opinions, citing to supporting factual data as deemed appropriate.

5. The RO should then re-adjudicate these claims.  If either remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


